This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 ANDRES R. TORRES, individually
 3 and on behalf of TIMBERLAKE LAND
 4 CORPORATION,

 5          Plaintiff-Appellant,

 6 v.                                                     No. 32,308

 7 ESTATE OF AVELINO R. TORRES
 8 and BERTHA TORRES,

 9          Defendants-Appellees,

10 APPEAL FROM THE DISTRICT COURT OF OTERO COUNTY
11 James Waylon Counts, District Judge

12 Andres R. Torres
13 San Fernando, CA

14 Pro Se Appellant

15 Melissa J. Reeves, P.C.
16 Melissa J. Reeves
17 Las Cruces, NM

18 for Appellees

19                                 MEMORANDUM OPINION

20 FRY, Judge.
1       Summary dismissal was proposed for the reasons stated in the calendar notice.

2 No memorandum opposing summary dismissal has been filed, and the time for doing

3 so has expired. AFFIRMED.

4       IT IS SO ORDERED.



5
6                                       CYNTHIA A. FRY, Judge

7 WE CONCUR:


8
9 RODERICK T. KENNEDY, Chief Judge



10
11 M. MONICA ZAMORA, Judge